PER CURIAM.
Leroy Richard was charged by bill of information with aggravated battery in violation of La. R.S. 14:34. After trial by jury, defendant was found guilty and sentenced to serve five years at hard labor. The trial judge suspended execution of the sentence and placed defendant on probation under the supervision of the division of probation and parole for a period of five years. As an additional condition of probation, the trial judge sentenced defendant to serve one year in jail. On appeal, defendant relies on two assignments of error for reversal of his conviction and sentence.
We have reviewed the record and find no merit to defendant’s assignments of error. Accordingly, we affirm his conviction and sentence.
DECREE
For the reasons assigned, the conviction and sentence are affirmed.